Jim Johnson, Associate Justice, dissenting. The case of Johnson v. Darnell, 220 Ark. 625, 249 S. W. 2d 5, upon which the majority rely for affirmance, to say the least, is somewhat ambiguous. There this Court said: “Although the original Constitution authorized the General Assembly to fix election dates, quite clearly the injunction against members of the General Assembly ‘being appointed or elected to any civil office’ was written at a time when the newly elected group of Senate and House members would immediately supersede those who had served until the particular election. If we should now say that with the Act of 1875 and Amendment No. 23 a Senator or a Representative is ineligible within the strict construction contended for by appellant, then neither a senator nor a representative whose term did not expire until January could be a candidate in the November election to succeed himself. Certainly these are civil officers. We might read into Section 10 of Article 5 the word ‘other’ and perhaps reach a common sense construction. However, it appears most likely that the language was meant to apply to the period of service under the election. This would be in harmony with the status in 1874 when there was no interim between election and beginning of the term to be served. When Amendment No. 23 was written, and when it was adopted by tbe people, tbe view suggested must have been in tbe public mind, and we are unwilling to say that the fundamental touched upon was intended, to be foreclosed with tbe use of tbe word ‘elected’. Tbe better view would be that tenure of office was contemplated as distinguished from tbe elective process by which tbe right to bold such office is acquired.” It is possible that tbe Court by tbe use of tbe above quoted language meant to say what tbe majority in tbe present case contend, i.e., “that a state representative might, during bis term of office, be elected to another office if bis tenure therein would not begin until after tbe expiration of bis term of office as a legislator,” but to me tbe only thing unambiguous about tbe language of tbe Darnell case is that tbe adoption of Amendment 23 effectively repealed tbe clear terms of Article 5, Section 10 of our Constitution. At least tbe Darnell opinion was a recognition of tbe obvious and that is, since tbe adoption of Amendment 23, a strict interpretation of Article 5, Section 10,' is no longer possible. This being true, upon tbe whole case before me as opposed to tbe narrow point upon which tbe majority reached their conclusion, I am convinced that appellant should prevail, otherwise, the Democratic Party rule providing for a person other than an elected committeeman serving as chairman of tbe County Committee could serve no practical purpose which would have justified its adoption. For tbe reasons stated above, I respectfully dissent.